UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1508


WILLIAM E. SCOTT, JR.,

                     Plaintiff - Appellant,

              v.

CARTER ROAG COAL COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:19-cv-00050-JPB-MJA)


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William E. Scott, Jr., Appellant Pro Se. Mark Curtis Dean, Joseph Umberto Leonoro,
STEPTOE & JOHNSON PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William E. Scott, Jr., seeks to appeal the district court’s order granting Carter Roag

Coal Company’s motion to dismiss Scott’s religious discrimination claims, brought

pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its dismissal order on February 27, 2020. Scott filed the

notice of appeal on April 29, 2020. Because Scott failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2